46 F.3d 1125
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kathleen M. MENEFEE, Plaintiff--Appellant,v.WESTINGHOUSE SAVANNAH RIVER COMPANY;  Will T. Davis;  ChrisE. Blair;  Nancy Newman;  E. R. Hermann, M.D.;  E.I. Dupont de NEMOURS, Defendants--Appellees,andSAVANNAH RIVER DEPARTMENT OF ENERGY, Defendant.
No. 94-1723.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 13, 1994.Decided Jan. 20, 1995.

Kathleen M. Menefee, Appellant Pro Se.
Allen William Groves, GLASS, MCCULLOUGH, SHERRILL & HARROLD, Atlanta, GA, for Appellees.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's denial of her motion for appointment of counsel.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.  See Miller v. Simmons, 814 F.2d 962, 967 (4th Cir.), cert. denied, 484 U.S. 903 (1987).


2
We dismiss the appeal as interlocutory.  Appellant's motion for stay pending appeal is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED